Third District Court of Appeal
                               State of Florida

                         Opinion filed March 2, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-552
                        Lower Tribunal No. 20-8926
                           ________________


                            Freddy Sidi, Jr.,
                                  Appellant,

                                     vs.

                 Dye Capital & Company, LLC, et al.,
                                 Appellees.


     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Mark Blumstein, Judge.

      Law Offices of Frederick Charles Sake, and Frederick Charles Sake,
for appellant.

     Buchanan Ingersoll & Rooney PC, and Miranda L. Soto, Daniel R.
Lazaro, and Roselvin S. Edelman, for appellees.


Before LOGUE, LINDSEY, and LOBREE, JJ.

     PER CURIAM.

     Affirmed.